UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6461



LEE WESLEY HOGAN,

                                             Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-42-1)


Submitted:   August 29, 2005            Decided:   September 16, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee Wesley Hogan, Appellant Pro Se. Dawn Ellen Warfield, Robert
David Goldberg, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lee Wesley Hogan seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Hogan has not made the requisite showing.*

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




      *
      We note that as to Claim O, Hogan’s failure to specifically
object to the magistrate judge’s recommended disposition waives
appellate review as to that claim. See, e.g., Diamond v. Colonial
Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005).

                                   - 2 -
        DISMISSED




- 3 -